Title: General Orders, 8 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown Wednesday Decr 8th 1779.
          Parole Hampden—  C. Signs Hanover Harlem.
        
        A very correct return, signed by the commanding officers of regiments compared with the Muster-Rolls of their respective regiments to be made immediately to the Adjutant General of the number of non commissioned officers and privates who stand engaged for the war and of those whose terms of service expire at different periods, specifying the month & Year of each class—these to be digested into brigade returns; the Adjutant General will furnish the form of a return and make a general one—The Virginia line, having already made a similar return, is not included.
        That the officers may in turn have the benefit of a short leave of absence during winter quarters, the Major General and Brigadiers or officers commanding brigades will concert a plan in their respective divisions for answering the purpose in the most equal and convenient manner, having regard as much as the nature of the case will admit to the circumstances of individuals, but the privilege is to expire by the 1st of April, at which time the General expects all officers to be present in their corps—He also positively enjoins that no regiment be left without a field officer, nor any company without a commissioned officer—this restriction must not be dispensed with on any account: The orders of the 16th of May 1778, prohibiting the taking of soldiers from the army as servants, is to be strictly observed.
        Such soldiers whose terms of service expire between this and the 1st of March next, on condition of their reinlisting for the war may be immediately furloughed ’till the 1st of April next: The officers will be cautious not to engage any but those whose characters afford good reason to believe they will comply with their engagements and return to their corps at the expiration of

their furloughs, that the bounties given them may not be a fruitless expence to the public.
        The General recalls the particular attention of the officers to the order of the 23rd of September 1778—founded on the resolution of Congress of the 11th therein cited and requires the most punctual & immediate compliance with it, for which there is at this time a peculiar necessity—It is also earnestly recommended to those officers who are intitled to keep horses (where the duties of their office will possibly permit) to send them or part of them to a distance from the Army; by doing this they will greatly promote the service and they may either deliver their horses to the Commissary of Forage to be subsisted from the public magazines or they may send them to such places as they think proper and will be repaid the reasonable expence of their subsistence.
        Doctor Latimore being appointed a senior surgeon in the Flying-Hospital is to be respected as such.
      